Citation Nr: 0709469	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  02-11 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, claimed as emphysema and diagnosed as chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1960. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).

Procedural history

In the February 2003 rating decision, service connection was 
denied for chronic obstructive pulmonary disease (COPD).  The 
veteran perfected an appeal as to that denial.

In April 2006 the veteran testified at a personal hearing 
held at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  

In July 2006, the Board remanded this claim for further 
development.  A supplemental statement of the case (SSOC) was 
issued in November 2006 by the VA Appeals Management Center 
(AMC) which continued to deny the claim.  The case is once 
again before the Board.

Issues not currently on appeal

In its July 2006 decision, the Board denied the veteran's 
claims of entitlement to service connection for heart disease 
and a back disability, as well as a claim for restoration of 
a previously-assigned 20 percent disability rating for 
bilateral hearing loss and a claim of entitlement to an 
increased (compensable) disability rating for service-
connected bilateral hearing loss.  Those issues have 
therefore been resolved.  See 38 C.F.R. § 20.1100 (2006).



FINDINGS OF FACT

1.  The evidence indicates that a chronic respiratory 
disorder was not diagnosed in service.

2.  The competent medical evidence indicates that  the 
veteran's currently diagnosed respiratory disorder is not 
related to in-service complaints of chest pain and shortness 
of breath, or to any other incident of the veteran's military 
service.

CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a chronic 
respiratory disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In June 2006, the Board remanded this claim for the VA AMC to 
obtain a medical nexus opinion.  In September 2006, the 
veteran underwent a VA examination.  The examiner rendered a 
medical nexus opinion.  Therefore, the Board finds that the 
RO has complied with the directives of the June 2006 remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in June 
2005, March 2006 and June 2006, which were specifically 
intended to address the requirements of the VCAA.  The June 
2005 VCAA letter advised the veteran of what the evidence 
must show to establish service connection for a respiratory 
disability.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the June 2005 VCAA letter to inform 
VA of medical evidence pertaining to his claimed disability 
and to submit VA Form(s) 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

Moreover, in the June 2006 VCAA letter, the veteran was 
informed that the VA AMC had asked a VA medical center to 
provide a medical opinion on whether his current pulmonary 
disability is related to active service.

In the June 2005 and June 2006 VCAA letters, the veteran was 
advised that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the June 2005 VCAA letter, the RO specifically told the 
veteran to submit "any evidence in your possession that 
pertains to your claim."  The June 2005 VCAA letter, page 3.  
That VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.   

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was adjudicated by the RO in the February 
2003 rating decision, prior to the 2005 and 2006 VCAA 
letters.  However, the veteran's claim was readjudicated 
following the issuance of the VCAA letters in 2005 and 2006, 
and after that the veteran was allowed the opportunity to 
present evidence and argument in response.  See the SSOC 
issued in November 2006.  The Board accordingly finds that 
there is no prejudice to the veteran in the timing of the 
VCAA notice.

Moreover, the veteran has not alleged any prejudice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) [timing errors 
such as this do not have the natural effect of producing 
prejudice and, therefore, prejudice must be pled as to it].

In Dingess/Hartman, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3) is in dispute, and was addressed by the VCAA 
letters described above.  

A VA letter sent to the veteran from the RO dated March 28, 
2006, and the June 2006 VCAA letter sent to the veteran from 
the AMC, specifically discussed elements (4) and (5).  
Accordingly, the Board concludes that the veteran has 
received adequate notice of all five Dingess elements.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes service medical 
records, private medical records, and a report of a VA 
examination, which was obtained pursuant to the Board's June 
2006 remand.  

The veteran indicated at his hearing that his early post-
service medical records were no longer available.

in a June 2005 letter, the RO asked the veteran to submit VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), so 
that VA could obtain the records from his private primary 
care doctor, Dr. S.S., who diagnosed the veteran as having 
COPD.  The veteran did not respond to that letter, and the 
identified records were therefore not obtained by VA.  The 
veteran himself has not submitted those records, despite 
instructions for the RO to submit any and all evidence 
pertinent to his claim.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Here, the veteran did not do so.  Therefore, no further 
development with regard to these records is necessary.

The veteran submitted a letter from the Social Security 
Administration (SSA) indicating that he is receiving Social 
Security disability benefits.  Neither the veteran nor the 
veteran's representative has indicated that those records 
provide evidence regarding the critical elements discussed 
below that are missing in the veteran's claim, that is, 
evidence indicating that a respiratory disorder was present 
during the veteran's military service or that the currently 
diagnosed respiratory disorder is related to service.  It is 
highly unlikely that SSA records would have anything to do 
within such matters, in particular medical nexus, which are 
not within the province of that agency.  Therefore, a remand 
to obtain records from the Social Security Administration is 
not necessary, as the veteran has not suggested that they are 
not pertinent to his claim, and the record does not so 
indicate.  See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) 
[VA is not obligated to obtain records which are not 
pertinent to the issue on appeal].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He has 
retained the services of a representative, who has presented 
argument on his behalf.  He testified at a hearing held at 
the RO which was chaired by the undersigned Veterans Law 
Judge in April 2006, a transcript of the hearing is 
associated with the veteran's VA claims folder.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
respiratory disorder.  Statements from Dr. S.S. reflect a 
diagnosis of COPD, and the report of a September 2006 VA 
examination shows a diagnosis of mild airway obstruction with 
a pattern consistent with reactive airway disease.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

With respect to in-service disease, a review of service 
medical records reveals no evidence of a diagnosis of COPD, 
reactive airway disease, or other chronic respiratory 
disorder.  Although the veteran complained of chest pain and 
shortness of breath from August 1957 to January 1958, a 
respiratory disorder was not diagnosed at that time.  
December 1959 chest X-rays were normal.  In connection with 
his January 1960 separation physical examination, the veteran 
denied any history of shortness of breath or pain or pressure 
in the chest.  Physical examination revealed that the lungs 
and chest were normal.

As to in-service incurrence of injury, the veteran's service 
medical records do not reflect any in-service injury to the 
respiratory system.  In short, element (2), in-service 
disease or injury, is not met, and the veteran's claim fails 
on that basis.

For the sake of completeness, the Board will discuss the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

There is of record only one competent nexus opinion, which is 
contained in the report of the September 2006 VA examination.  
That opinion was not favorable to the veteran's claim.  The 
September 2006 examiner opined that the veteran's current 
respiratory disorder "is most likely not related to the 
veteran's active service."  In particular, the veteran has 
claimed that his respiratory symptomatology began after 
carrying a 30-caliber machine gun during basic training.  The 
examiner noted that "it is unlikely that [the disorder] is 
related to his work as a machine gunner." 

There is no other medical nexus opinion.  The only evidence 
which purports to relate the veteran's current respiratory 
disorder to events in service comes from the statements of 
the veteran himself.  However, it is now well established 
that laypersons, such as the veteran, without medical 
training are not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board again observes, as it did in its VCAA discussion 
above, that the veteran has had ample opportunity to provide 
medical nexus evidence in his favor.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

The Board further observes that in essence the veteran has 
contended that he has experienced chest pains continually 
since service.  To the extent that the veteran may be 
contending that he has had respiratory problems continually 
after service, the Board is of course aware of the provisions 
of 38 C.F.R. § 3.303(b), discussed above, relating to 
chronicity and continuity of symptomatology.   In this case, 
the objective medical evidence of record establishes the 
onset of respiratory symptomatology at the earliest in 2000 
or 2001, around 40 years after service.  
The veteran himself testified that he was first treated for 
emphysema in early 2000.  See the hearing transcript, page 
22.  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  In short, element (3) cannot be met by 
continuity of symptomatology.

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between the 
veteran's military service and his current respiratory 
disorder.  Hickson element (3) is not met, and the veteran's 
claim fails on that basis also.

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a respiratory disorder.  The claim is 
therefore denied.

Additional comment

The September 2006 VA examiner referred to the veteran's long 
history of smoking, according to him beginning in service, as 
well as the fact that he still smoked a pack of cigarettes 
per week.  The examiner did not specifically attribute the 
veteran's current respiratory problems to tobacco use, and 
the veteran himself has not contended that in-service tobacco 
use caused his current respiratory problems.  In any event, 
VA benefits are not available for disease caused by tobacco 
use.  See 38 U.S.C.A. § 1103 (West 2002).


ORDER

Service connection for a chronic respiratory disorder is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


